COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00339-CR

Ann Bucaro                                §    From County Criminal Court No. 2

                                          §    of Denton County (CR-2013-05651-
                                               B)
                                          §
v.
                                          §    August 27, 2015

                                          §    Opinion by Justice Sudderth

The State of Texas                        §    (nfp)

                         JUDGMENT ON REHEARING

       After reviewing appellant’s motion for rehearing, we deny the motion. We

withdraw our June 25, 2015 opinion and judgment and substitute the following.

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS

                                       By _/s/ Bonnie Sudderth________________
                                          Justice Bonnie Sudderth